Citation Nr: 0426372	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-18 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease and strain, lumbar spine, for the 
period beginning December 29, 1997.

3.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease and strain, lumbar spine, for the 
period beginning September 16, 2000.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified before a Decision 
Review Officer at the RO in April 1999.  

Review of the record shows that the service connection claim 
for PTSD was previously denied in a June 1997 rating 
decision.  It appears from reading the February 2002 and July 
2003 supplemental statements of the case (SSOC) that the RO 
reopened the claim and then denied the claim on the merits.  
Although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the issue 
as set forth on the title page of this decision is correct.


FINDINGS OF FACT

1.  By rating decision in July 1998, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the decision is final.  

2.  Evidence received since the July 1998 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.  

3.  Competent medical evidence of a diagnosis of PTSD is not 
of record.

4.  For the period beginning December 29, 1997, the veteran's 
degenerative disc disease and strain, lumbar spine 
demonstrates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings with little 
intermittent relief. 

5.  The veteran's degenerative disc disease and strain, 
lumbar spine does not demonstrate fracture of a vertebrae or 
ankylosis of the lumbar spine.  

6.  Any neurological impairment of the external cutaneous 
nerve of thigh is no more than slight.


CONCLUSIONS OF LAW

1.  By rating decision in July 1998, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD; the decision is final.  38 U.S.C.A. § 7105(c) (West 
2002)

2.  New and material evidence has been received since the 
July 1998 rating decision, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  PTSD was not incurred or aggravated during the veteran's 
service.  38 U.S.C.A.   §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

4.  The criteria for an evaluation of 60 percent, but no 
more, is warranted for the period beginning December 29, 
1997.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

5.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease and strain, lumbar spine, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5242, 5243).  

6.  Effective September 26, 2003, a separate noncompensable 
evaluation for mild paralysis of the external cutaneous nerve 
of thigh is granted under Diagnostic Code 8529.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8529 (2003); 68 Fed. Reg. 51,454, 51,458 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his increased rating claim and 
underlying service connection claim in a notification letter 
following the passage of the VCAA.  The VA fully notified the 
veteran of what is required to substantiate such claims in 
the notification letter.  In addition, the July 2003 SSOC 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letter and the SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes the service 
medical records, VA service records, VA medical records, VA 
examination reports, private medical treatment records, and 
written statements and testimony from the veteran.  It does 
not appear that there are additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  Additionally, in a statement to the RO dated in 
December 2003, the veteran indicated that he had no 
additional information to submit at this time.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  New and Material Evidence

In a June 1997 rating decision, the veteran's service 
connection claim for PTSD was denied.  The veteran did not 
file a notice of disagreement.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the service connection claim in June 1997 on 
the basis that there was no medical diagnosis of PTSD in the 
record, or that any PTSD was related to in-service stressors.  
VA mental evaluations in April 1981, October 1982, November 
1982, and private medical examination from Dr. Bruce W. 
Bielinksi dated in December 1984 showed no diagnosis of PTSD.  
Furthermore, a VA examination was specifically performed in 
January 1997 to determine whether the veteran has PTSD.  
After examination of the veteran and review of the records, 
the examiner determined that the veteran did not have PTSD.  

Evidence received since the June 1997 denial included private 
medical reports from Dr. Ken Mroczek dated in February 1998 
and Dr. David A. Ruben dated in October 1998.  Both examiners 
diagnosed the veteran as having PTSD.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the RO appears to have reopened the veteran's 
service connection claim based upon the opinions of Dr. 
Mroczek and Ruben.  The Board agrees.  Both examiner's 
diagnosis provide supporting medical evidence that the 
veteran now has a diagnosis of PTSD.  The additional evidence 
also includes VA examination reports in June 1998 and July 
1999 indicating that the veteran does not have PTSD.  
Nevertheless, without weighing the evidence, the Board 
concludes that the opinions of Drs. Mroczek and Ruben are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  As such, the evidence is 
material to his claim and therefore reopens his service 
connection claim for PTSD.  

III.  Service Connection

The veteran's contends that he has PTSD, which is related to 
stressors he experienced in service.  Service connection may 
be granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A.        
§ 1110 (West 2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2003).   

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R.             § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  38 C.F.R. § 4.125.

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  The veteran is not asserting that 
his stressors are based on an in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Although it is not clear 
that the RO considered these amendments, the Board concludes 
that the veteran will not be prejudiced by the Board's 
consideration of the claim, as these amendments do not affect 
this case. Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran's essential assertion is that he has PTSD based 
on stressors he incurred while service on active duty.  From 
his testimony at his personal hearing in April 1999, an 
article from Stars and Stripes magazine, and other written 
statements, the veteran described the stressors he 
experienced in Vietnam, including being exposed to mortar 
attack in Saigon and handling dead bodies.  

Before determining whether or not the veteran has credible 
inservice stressors, the Board must determine whether the 
veteran has a current diagnosis of PTSD.  Review of the 
record shows that there are conflicting medical opinions as 
to whether the veteran has PTSD.  

As noted above, VA mental evaluations in April 1981, October 
1982, November 1982, and private medical examination from Dr. 
Bruce W. Bielinksi dated in December 1984 showed no diagnosis 
of PTSD.  

The January 1997 VA examination report noted that the service 
medical records showed that veteran threatened to kill a 
staff sergeant and another serviceman in October 1973.  In-
service examination at that time found definite signs of 
hypomania behavior and the veteran was diagnosed with manic-
depressive disorder.  Subsequent VA evaluations also found 
hypomania and a diagnosis of borderline personality disorder.  
The 1984 private evaluation showed that after many, many 
conflicts with other people at his postal job, it was 
concluded that he suffered from a bipolar affective disorder 
in remission and a mixed personality disorder with marked 
personality traits.  On examination, the examiner found that 
the veteran's memory was completely intact except he 
remembered only one of three items after a distracted delay.  
He had good abstracting ability, gave a good response to a 
judgment problem, and was comfortable in relating to the 
examiner and was in fact, friendly.  The examiner found no 
PTSD, and noted a personality disorder not otherwise 
specified, with some marked borderline paranoid and 
cyclothyic traits.  

VA psychiatric evaluation report dated in June 1998 noted 
that the veteran married in 1985, at which time he stopped a 
chronic, continuous alcohol habit and has been sober for 13 
years.  Examination of the veteran revealed a friendly, 
outgoing manner.  He stated that he was an isolated person 
and did not have any friends or activities outside of his 
home.  The veteran was found to have mixed personality 
disorder with paranoid features.  No PTSD diagnosis was 
given.  

VA examination report dated in July 1999 noted that the 
veteran feels that he has PTSD because he has been sort of 
cold towards life since military service.  He further stated 
that he has no feeling towards humans, but if an animal dies, 
he may be in tears.  The veteran stated that loud noises make 
him nervous.  He also stated that he felt lied to in service 
and that while his father told him that his father's military 
experience was good, the veteran found this to not be true 
for himself.  He therefore became disillusioned.  Examination 
showed that the veteran was oriented as to person, place, and 
time, did not appear depressed or elated, voiced no 
delusional systems, affect was broad, and rapport with the 
veteran was easily established.  Based upon examination and 
review of the records, the examiner determined that there was 
no indication of any underlying psychosis.  

In support of the veteran's claim, there are two private 
examiner's who found that the veteran has PTSD.  

The February 1998 private psychological report from Dr. 
Mroczek indicated that the veteran experiences symptoms of 
PTSD with a co-morbid Major Depressive Disorder on testing 
and examination.  His test pattern indicated PTSD symptoms 
resulting from handling dead bodies rather than experiencing 
combat.  Also, the veteran indicated a number of symptoms 
suggestive of a Schizoid Personality Disorder, which may 
contribute to his dysfunction or merely reflect the avoidant 
symptoms of his PTSD.  

Upon review, Dr. Mroczek's medical diagnosis of PTSD does not 
appear to be based on a review of the veteran's service or 
medical history but on the veteran's reported history and 
present day testing.  In contrast, the VA psychiatric reports 
dated in January 1997, June 1998, and July 1999, which were 
based upon a full review of the record, are supported by 
medical testing and the veteran's medical and military 
history.  As noted above, there is no evidence of a diagnosis 
of PTSD until February 1998 and there has been a consistent 
diagnosis of a psychiatric disorder since service.  Thus, the 
probative value of Dr. Mroczek's medical opinion is greatly 
reduced by the fact that it is not shown to have been based 
on a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The other diagnosis of PTSD in the record is from Dr. David 
A. Ruben in a report dated in October 1998.  Dr. Ruben 
diagnosed the veteran as having PTSD.  The only notation in 
the report regarding PTSD is where the examiner states that 
"[h]e continues to have symptoms of PTSD with nightmares, 
occasional flashbacks, and is cautious, vigilant and easily 
startled."  The Board notes that a medical report from Dr. 
Ruben dated in July 1993 noted symptoms of agitation, staying 
up for nights, and difficulty with temper control.  However, 
Dr. Ruben diagnosed these symptoms as cyclothymic disorder 
vs. manic depressive disorder.  PTSD was not referenced in 
the July 1993 report.  The earlier report from Dr. Ruben 
contradicts the findings and diagnosis of PTSD in his October 
1998 report.  In light of this contradiction, his later 
opinion that the veteran had PTSD is deserving of 
considerable less weight compared to the three VA psychiatric 
reports discussed above.  Again, Dr. Ruben's October 1998 
report relied on the veteran's reported complaints and 
history; whereas, the VA psychiatric reports were based upon 
a full review of the record and supported by medical testing 
and the veteran's medical and military history.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (holding that evidence that 
is simply information recorded by a medical examiner and that 
is unenhanced by any additional medical comment by that 
examiner does not constitute competent medical evidence).  
Therefore, the Board finds that the competent medical 
evidence of record does not support a current diagnosis of 
PTSD as required under 38 C.F.R.§§ 3.304 and 4.125.   

As for the testimony and statements of the veteran, the 
veteran is competent as a layperson to report that on which 
they have personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, he is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Although the veteran contends that he has PTSD, review of the 
competent medical evidence of record does not demonstrate a 
credible diagnosis of PTSD, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim is denied.
 

IV.  Increased Rating Claim

The veteran was initially granted service connection for 
chronic lumbosacral strain and spondylosis in a March 1978 
rating decision.  The veteran was awarded a 10 percent 
rating, effective November 28, 1977.  In a June 1997 rating 
decision, the RO increased the veteran's evaluation from 10 
to 20 percent, effective September 3, 1996.  The current 
appeal arises from the veteran's increased rating claim 
received December 29, 1997.  In a February 2000 
determination, the RO increased the evaluation from 20 to 40 
percent, effective December 29, 1997, and renamed the 
disorder to degenerative disc disease and strain, lumbar 
spine (lumbar spine disorder).  In a July 2003 determination, 
the RO increased the evaluation from 40 percent to 60 
percent, effective September 6, 2000.  On appeal are the 
issues of entitlement to increased ratings for lumbar spine 
disorder of 40 percent beginning December 29, 1997 and 60 
percent beginning September 6, 2000.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2003).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The veteran's lumbar spine disorder has been evaluated by the 
RO under Diagnostic Code (DC) 5293.  Diagnostic Code 5293 was 
amended, effective September 23, 2002 under 67 Fed. Reg. 
54345-54349 (August 22, 2002) and revised under 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 32,449, 32,450 
(June 10, 2004) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 - 5243).   

Under old regulatory criteria for DC 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under the new criteria for DC 5293, the regulation specifies 
to evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 rating is assignable.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 rating is assignable.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
assignable.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  (Authority: 38 U.S.C. § 
1155).

The Board notes that regulations regarding diseases and 
injuries to the spine, to include intervertebral disc 
syndrome, were again revised effective September 26, 2003.  
Under these regulations, the back disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations. 38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Beginning December 29, 1997  

Magnetic Image Report (MRI) dated in July 1997 noted diffuse 
degenerative disc disease of the lumbar spine at all visible 
levels with increasing severity in the lower lumbar spine 
from T10 through L5-S1.  There was also degeneration of the 
intervertebral disc at L2-3, L3-4, L4-5, and L5-S1.  Mild 
scoliosis of the lumbar spine, which was related to the 
degenerative disease, was also found.  

VA examination report dated in June 1998 showed that the 
veteran complained of soreness in his back with radiating 
pain down the buttock and into the ankle.  He complained of 
pain when standing over a minute, walking over 100 feet, and 
sometimes experiences back pain when lying on his stomach or 
when he coughs or sneezes.  

Examination revealed tender to palpation in the lumbosacral 
area of the spine.  Straight leg raising was limited to 20 
degrees on the left and to 30 degrees on the right because of 
pain in the low back.  Forward flexion at the hips was to 80 
degrees, backward extension was to 30 degrees, lateral 
flexion was to 20 degrees bilaterally and rotation was within 
normal limits.  The limitation of movement at the hips was 
due to low back pain.  The diagnosis was degenerative disk 
disease at L5-S1 and sciatica.  

Private medical statement from Roger W. Roberts, D.C. dated 
in September 1998 indicated that the veteran continued to 
complain of frequent muscle spasms within the lumbar para-
spinal and superior gluteal musculature following moderate 
physical activity or extended periods of sitting.  
Conservative treatment consisting of chiropractic 
manipulation, strengthening program, and food supplements has 
resulted in a substantial degree of positive change, but 
future prognosis remained guarded.  Examination showed range 
of motion of the lumbar spine is limited in forward flexion 
to approximately 75 degrees, extension to 30 degrees and left 
and right lateral flexion to 20 degrees.  Positive straight 
leg raise test showed the presence of low back pain at 
approximately 30 degrees on the left and 40 degrees on the 
right (possible indications of spasmaphilia).   

The veteran testified in April 1999 that he experiences 
constant lower back pain with additional symptoms of 
difficulty urinating and shooting pain down the left side of 
his leg as far as his knee and sometimes down to his ankle.  

VA spine examination report dated in July 1999 indicated that 
the veteran complained of daily back pain that is 
approximately 5 or 6 out of 10 on a severity scale.  He 
stated that he can now only approximately walk one block and 
must lean over a cart when shopping at a grocery store.  He 
also complained of left lower extremity numbness or pain, 
which occurs in his ankle.  He had an old ankle fracture on 
that side.  

Examination revealed range of motion for forward leading to 
approximately 35 degrees before pain and to 65 degrees with 
pain.  He can only go to 5 degrees of extension, lateral bend 
to 15 degrees, and rotation to 15 degrees.  He exhibited no 
focal dermatomal decreases in sensation except to the plantar 
aspect of his foot where there was a slight decrease in 
sensation.  He exhibited 5 out of 5 in motor strength in all 
major muscle groups and reflexes were symmetric 1+ in the 
knee and trace in his ankles.  He showed no clonus or long 
track signs and had negative straight leg raise, although 
straight leg raising did produce pain in his back.  The pain 
did not travel down the leg.  

VA neurological examination dated in July 1999 noted that the 
veteran walked with a somewhat wide based gait favoring his 
left leg.  Left leg showed some decreased acuti stimulus 
throughout, although this was more noticed in the thigh and 
over the bottom of the foot on the left.  Reflexes were 2+ at 
the knees, 1+ at the ankles.  Toes were down going.  Gomberg 
was negative, heel and toe gait were normal, and straight leg 
raise was negative.  The examiner determined that the veteran 
showed no definitive evidence of radiculopathy on 
examination.  

VA clinical records dated in January 2000 noted that the 
veteran was given steroid injections into lower back to 
reduce inflammation.  VA emergency room records dated March 
31, 2000 showed that the veteran arrived by ambulance 
complaining of lower back pain with new onset of lower left 
extremity radiculopathy symptoms with numbness, and urinary 
incontinence.  Objective findings demonstrated that the 
veteran exhibited decreased sensory over left lower extremity 
with excruciating pain during leg lift tests.  After 
evaluation, the assessment was acute onset exacerbation of 
lower back pain with left lower extremity radiculopathy.  The 
veteran was given medicine for pain control, spinal traction, 
physical therapy and an epidural bloc.  A March 2000 CT scan 
of the lumbar spine showed multi-level degenerative changes 
at L1-2, L2-3, L3-4, L4-5, and L5-S1.  L2-3 showed vacuum 
phenomenon within the disc and moderate foraminal stenosis on 
the left.  There was moderate canal compromise at L3-4 with 
the left neural foramen moderately narrowed.  L4-5 showed 
moderate foraminal stenosis on the right.  L5-S1 showed 
severe degenerative changes within the disc with severe 
neural foraminal compromise on the left and moderate on the 
right.  There was some disc bulging, but no herniation.  
Multi-level facet arthropathy was also found.  

VA clinical record dated in June 2000 notes that the veteran 
had received treatments and evaluations in and out of VA 
system with no good results in his pain management.  Last 
week his condition was aggravated by a chiropractor causing 
lower back pain to radiate down to the left lower extremity.  
He was prescribed a TENS unit for his lumbar spine disorder.  

Upon review, the VA examinations and medical records dated in 
July 1997, June 1998, July 1999, January 2000, March 2000, 
June 2000, and private medical statement in September 1998 do 
show objective findings of pronounced intervertebral disc 
syndrome with symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, or 
other neurological findings appropriate to the site of the 
diseased disc including decreased ankle jerk.  
The Board acknowledges the veteran's long-term complaints of 
pain, and in reviewing the evidence the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 
supra.  Indeed, VA examinations in July 1997, June 1998, July 
1999, and the September 1998 private medical statement, and 
testimony from the veteran indicating that he complained of 
pain radiating down his left lower extremity and muscle 
spasms in his lower back.  Thus, resolving reasonable doubt 
in the veteran's favor and considering the provisions of 38 
C.F.R. §§ 4.40 and 4.45, the Board finds that the veteran's 
symptoms more nearly approximate a 60 percent evaluation 
under Diagnostic Code 5293 effective from December 29, 1997.  



Alternate Diagnostic Codes and revisions after September 25, 
2003 

The Board will review the claim under other diagnostic 
criteria.  Under DC 5285, residuals of fracture of a vertebra 
with cord involvement resulting in the veteran being 
bedridden or requiring long leg braces warrants a 100 percent 
rating.  Under DC 5286, a 100 percent rating would be 
warranted if there is complete bony fixation (ankylosis) of 
the spine and an unfavorable angle.  However, medical 
findings fail to show that the veteran's lumbar spine 
disorder is productive of any of these manifestations.  There 
are no findings of a fracture of a vertebra in the lumbar 
spine region, nor is there evidence of ankylosis of the 
lumbar spine.  

The Board acknowledges the veteran's long-term complaints of 
pain, and in reviewing the evidence the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 
supra.  However, the provisions of 38 C.F.R. §§ 4.40, 4.45 
cannot be used to otherwise assign an evaluation in excess of 
the maximum scheduler evaluation provided for under a 
particular Diagnostic Code.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Furthermore, there has been no 
persuasive showing of additional functional loss due to pain 
that would result in a higher evaluation under any other 
diagnostic criteria. 

Moreover, an evaluation in excess of 60 percent is also not 
warranted when considering the criteria in effect from 
September 23, 2002 through September 25, 2003 or the criteria 
in effect beginning on September 26, 2003.

The aforementioned and discussed VA examinations indicate 
some neurological manifestations affecting the lower left 
extremity, which may be associated with the veteran's disc 
disease.  Accordingly, the Board will evaluate the veteran's 
chronic neurological manifestations pursuant to Diagnostic 
Code 8529, External cutaneous nerve of thigh.  Under 
Diagnostic Code 8529, severe to complete paralysis of the 
nerve warrants a 10 percent evaluation.  Mild or moderate 
paralysis will be evaluated as noncompensable.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8529 (2003). 

While March and June 2000 VA medical records show findings of 
lower left extremity radiculopathy symptoms to include 
numbness, there has been no diagnosis of complete or severe 
paralysis of the nerve of the left lower extremity and there 
was no evidence of foot drop.  Thus, the Board finds that 
these findings approximate no more than mild paralysis of the 
external cutaneous nerve of thigh, and a noncompensable 
evaluation is warranted under Diagnostic Code 8529.

The 60 percent evaluation for orthopedic manifestations and 
noncompensable evaluation for chronic neurologic 
manifestations (mild paralysis of the external cutaneous 
nerve of thigh) combine to a 60 percent evaluation under 38 
C.F.R. § 4.25 (2003).  Accordingly, a higher disability under 
the revised Diagnostic Code 5293 would not be appropriate.

Extraschedular Consideration

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected low 
back disability and there is no objective evidence that the 
veteran's low back disability, in and of itself, has caused 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96. 


ORDER

Entitlement to service connection for PTSD is denied.   

A 60 percent evaluation for lumbar spine disorder is granted 
for the period effective December 29, 1997, subject to 
applicable criteria governing the payment of monetary 
benefits.  

Effective September 26, 2003, a separate noncompensable 
evaluation for mild paralysis of the external cutaneous nerve 
of thigh is warranted under Diagnostic Code 8529 




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



